Case 19-14742-mdc         Doc 39    Filed 10/20/20 Entered 10/20/20 14:25:14              Desc Main
                                    Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :
                                                      :
         Ayaham H. Hoshan                             :       Case No.: 19-14742-mdc
                                                      :
         Debtor(s)                                    :       Chapter 13


                  MOTION TO MODIFY PLAN AFTER CONFIRMATION


         The Debtor, Ayaham H. Hoshan, by and through his undersigned counsel, hereby move

to modify his Chapter 13 Plan and in support thereof aver as follows:

         1.     Debtor filed a Chapter 13 Bankruptcy on or about July 30, 2019.

         2.     The Chapter 13 filing was assigned case number 19-14742.

         3.     The Chapter 13 Plan was confirmed by this Honorable Court on or about January

29, 2020.

         4.     On or about February 2020, the Debtor lost his job just prior to the start of the

pandemic.

         5.     The Debtor has since found new employment in the same or similar position;

however, it is at a much lower salary than his previous position.

         6.     As a result of the decrease in income, the Debtor is humbly requesting that the

Court allow him to modify his Chapter 13 plan.

         7.     In furtherance thereof this Motion and Modified Chapter 13 Plan are being

contemporaneously filed.

         8.     The Debtor’s proposed modified Chapter 13 Plan, attached hereto as “Exhibit

A”, is affordable by the Debtor.
Case 19-14742-mdc         Doc 39   Filed 10/20/20 Entered 10/20/20 14:25:14     Desc Main
                                   Document     Page 2 of 2



               WHEREFORE, the Debtor requests that he be permitted to modify his Chapter

13 Plan for the above-stated reasons.



Dated: October 20, 2020                                /s/Brad J. Sadek, Esq
                                                       Brad J. Sadek, Esq.
                                                       Attorney for Debtor
                                                       1315 Walnut Street
                                                       Suite #502
                                                       Philadelphia, PA 19107
